Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 5 April 1783
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My dear Marqs,
                            Head Qrs Newburgh 5th Apl 1783
                        
                        It is easier for you to conceive than for me to express the sensibility of my Heart at the communications in
                            your letter of the 5th of Feby from Cadiz. It is to these communications we are indebted for the only acct yet recd of a
                            general Pacification. My mind upon the receipt of this news was instantly assailed by a thousand ideas, all of them
                            contending for pre-eminence, but believe me my dear friend none could supplant, or ever will eradicate that gratitude,
                            which has arisen from a lively sense of the conduct of your Nation; from my obligations to many illustrious characters of
                            it, among whom (I do yet mean to flatter, when) I place you at the head of them; And from my admiration of the Virtues of
                            your August Soverign; who at the same time that he stands confessed the Father of his own people, & defender of
                            American Rights has given the most exalted example of moderation in treating with his Enemies.
                        We now stand an Independent People, and have yet to learn political Tactics. We are placed among the Nations
                            of the Earth, and have a character to establish; but how we shall acquit our selves time must discover—the probability, at
                            least I fear it is, that local, or state Politics will interfere too much with that most liberal & extensive plan of
                            Government which wisdom & foresight, freed from the mist of prejudice—would dictate; and that we shall be guilty of
                            many plunders in treading this boundless theatre before we shall have arrived at any perfection in this Art. In a word
                            that the experience which is purchased at the price of difficulties and distress, will alone convince us that the honor,
                            power & true Interest of this Country must be measured by a Continental Scale; & that every departure
                            therefrom weakens the Union, & may ultimately break the band, which holds us together. To avert these evils—to
                            form a Constitution that will give consistency, stability & dignity to the Union; & sufficient powers to
                            the great Council of the Nation for general purposes is a duty which is incumbent upon every Man who wishes well to his
                            Country—and will meet with my aid as far as it can be rendered in the private walks of life; for hence forward my Mind
                            shall be unbent; and I will endeavor to glide gently down the stream of life ’till I come to that abyss, from whence no traveller
                            is permitted to return.
                        The Armanent wch was preparing at Cadiz, and in which you were to have acted a distinguished part would have
                            carried such conviction with it, that it is not to be wondered at, that Great Britain should have been impressed with the
                            force of such reasoning. To this cause I am perswaded, the Peace is to be ascribed.
                        Your going to Madrid from thence, instead of coming immediately to this Country, is another instance My dear
                            Marquis of your Zeal for the American Cause; & lays a fresh claim to the gratitude of her Sons, who will, at all
                            times, receive you with open Arms; but as no Official dispatches are yet received, either at Phila. or New York of the
                            completion of the treaty—nor any measures taken for the Reduction of the Army, My detention therewith is quite uncertain;
                            to say then (at this time) where I may be at the epoch for your intended visit to this Continent is too vague even for
                            conjecture—but nothing can be more true than that the pleasure with which I shall receive you will be equal to your
                            wishes. I shall be better able to determine then than now on the practicability of accompanying
                            you to France—A Country to which I shall ever feel a Warm affection; & if I do not pay it that tribute of respect
                            which is to be derived from a visit it may be ascribed with more justice to any other cause, than a want of inclination; or
                            the pleasure of going there under the auspices of your friendship.
                        I have already observed, that the determinations of Congress, if they have come to any, respecting the Army,
                            is yet unknown to me; but as you wish to be informed of every thing that concerns it, I do, for
                            your Satisfaction, transmit authentic documents of some very interesting occurrences, which have happened within the last
                            Six Months. but I ought first to have premised, that from accumulated sufferings, and little or no prospect of relief, the
                            discontents of the Officers last Fall put on the threatning appearance of a total resignation, till the business was
                            diverted into the channel which produced the Address and petition to Congress which stands first on the file herewith
                            enclosed. I shall make no comment on these proceedings—to one as well acquainted with the sufferings of the American Army
                            as you are, it is unnecessary—it will be sufficient to observe that the more the Virtue & forbearence of it is
                            tried, the more resplendent it appears. My hope is that the military exit of this valuable class of the community will
                            exhibit such of proof of the Amor Patriæ as will do them honor in the page of history.
                        These papers, with my last letter (which was intended to go by Colo. Gouvion—containing extensive details of
                            Military Plans) will convey to you every information I can give—in the present uncertainty, worthy of attention—If you
                            should get sleepy, & tired of reading them recollect, for my exculpation, that it is in compliance with your
                            request, I have run into such prolixity.
                        I made a proper use of the confidential part of your Letter of the 5th of Feby.
                        The scheme my dear Marqs which you propose as a precedent, to encourage the emancipation of the black people
                            of this country from the Bondage in wch they are held, is a striking evidence of the benevolence of your Heart. I shall be
                            happy to join you in so laudable a work; but will defer going into a detail of the business, ’till I have the pleasure of
                            seeing you.
                        Lord Stirling is no more—he died at Albany in Jany last, very much regretted—Colo. Barber was snatched from
                            us about the same time in a way equally unexpected, sudden and distressing leaving many friends to bemoan his fate.
                            Tilghman is on the point of Matrimony with a namesake & Couzin; Sister to Mrs Carroll of Baltimore. It only
                            remains for me now, My dear Marqs, to make a tender of my respectful Compliments in which Mrs Washington unites, to Madame
                            La Fayette: & to wish you, her, & your little offspring, all the happiness this life can afford—I will
                            extend my compliments to the Gentlemen, with whom I have the honor of an Acquaintance, in your circle. I need not add how
                            happy I shall be to see you in America—& more particularly at Mount Vernon—or with what truth and warmth of
                            Affection I am Yr Most Obedt & faithful friend
                        
                            Go: Washington
                        
                    